Affirmed as Modified and Opinion Filed October 19, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01231-CR

                  EMMANUEL LYNN LIMBERG, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F-1875450-K

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      Appellant Emmanuel Lynn Limberg appeals his conviction for Aggravated

Assault Causing Bodily Injury With a Deadly Weapon Family Violence, a second-

degree felony. Limberg brings two issues on appeal, and the State asserts five cross-

points. We overrule Limberg’s issues, sustain the State’s cross-points, modify the

judgment as requested by the State, and affirm the judgment as modified.

                                 BACKGROUND

      Kristen Zapalac, the complainant, met Limberg in 2017 while working as the

front desk supervisor at a hotel Limberg frequently stayed at while in Dallas on

business. The pair began dating and, by early to mid-December, Limberg was
primarily staying with Zapalac at her apartment instead of getting a hotel room when

he was in town. In February 2018, Limberg had the apartment lease transferred from

Zapalac’s roommate to him. Zapalac was a tenant on the lease. The assault at issue

occurred on March 18, 2018. After working a night shift, Zapalac returned home

around 8:00 or 8:30 a.m., went to sleep, and woke up around 4:00 or 5:00 p.m.

According to Zapalac, Limberg was cooking bacon in the kitchen and yelling at her

from the kitchen about leaving dirty dishes soaking in the kitchen sink. When she

joined Limberg in the kitchen, Zapalac told him she wanted to break up with him

but thought they should “both be adults and ride out the last two months on the

lease.” Limberg continued cooking while Zapalac talked and, when she finished

talking, she asked Limberg if he heard her. Limberg replied, “Yeah, whatever. Are

you done?” He then placed the cooked bacon on a plate and leaned into the

refrigerator to get something.

      Zapalac reached across the sink to turn off the stove and then grabbed the

frying pan off the burner to wash it. Zapalac testified that when Limberg heard the

“click” from her turning off the stove, Limberg “spun around,” saw she had the pan

of grease in her hand, “wrenched” the pan from her hand and, while holding it like

he was performing a backhand with a tennis racket, “lobbed” the pan’s grease onto

Zapalac. As Limberg was throwing the grease on Zapalac, he stated “What the fuck

are you doing? I’m not done cooking yet, you dumb bitch.” She immediately felt the



                                        –2–
hot grease hit her skin. A few minutes later, after the shock of the event wore off,

Zapalac “felt like [she] was on fire.”

      Limberg told Zapalac that he grabbed the pan because he thought Zapalac was

going to dump the grease on his head. At trial, Zapalac expressed disbelief at his

explanation, telling the jury that Limberg is “a lot taller” than she is, so she did not

understand how it would even be possible to pour grease on his head. Limberg then

went to the bedroom, zipped up his suitcases, which he typically kept packed, and

loaded his belongings in his car. When Limberg briefly came back inside the house,

Zapalac told him to take all of his belongings because he was not coming back. She

also told Limberg that her grease burns hurt “so bad.” He responded, “Run some

water over it, you damn bitch. God, you’re so retarded.” Before finally leaving,

Limberg returned to the kitchen and got the bacon he had made and took it with him.

      After being struck by the grease, Zapalac called two friends for comfort, called

a third friend to ask for a ride to the hospital, and then FaceTimed her mother. When

Zapalac’s parents saw her burns, they advised her to go to the hospital and call the

police. Zapalac called 911 and took videos on her cellphone of the crime scene and

her burn injuries. She testified that she could not put on a shirt because the pain from

her burns “hurt too bad.” Zapalac told the 911 operator her “face was peeling off.”

At trial, she explained that her face felt like it was “melting off,” and the grease

continued to burn her skin with every passing second. Zapalac felt as if the pain was

getting worse and worse every second. She told the jury that she feared the grease

                                          –3–
would permanently scar her skin and disfigure her, and she could not believe

someone would use grease to burn someone they love.

      David Dixon and his partner were the Dallas Fire and Rescue paramedics

dispatched to Zapalac’s apartment. Dixon testified that this call was “unique”

because burn calls are rare. He also explained that this was a “very bad” burn call

that presented a “challenging situation.” When he first saw Zapalac, Dixon noticed

that she had second-degree burns on part of her face and left arm. He knew they were

second-degree burns because the burn had “blistered up.” Zapalac told the

paramedics that she got burned from grease. Dixon’s written narrative in his

Prehospital Care Report Summary states that Zapalac reported, “My boyfriend put

hot bacon grease on me.” Dixon saw the skillet on the ground in the kitchen and saw

grease everywhere, including on her body. Dixon and his partner put a burn sheet on

Zapalac to keep the burns cool and moisturized. They wanted to get her to the

hospital as quickly as possible. With any burn, paramedics “are in a hurry” to get the

patient to the burn unit, but even more so with second and third degree burns.

Zapalac testified that it was “difficult” for her when the paramedics placed the burn

wrap on her, describing the wrap as “painful stuff.” Although she “was in an

incredible amount of pain,” Zapalac drove herself to the emergency room because

she believed she could not afford ambulance transport.

      At the emergency room, hospital staff took Zapalac to a private room where

nurses, police officers, and doctors asked questions, took pictures of her injuries, and

                                          –4–
treated her burns. Zapalac “couldn’t stop crying” because the grease burns caused

her to feel like she “was on fire.” She described the pain as “the most pain I have

ever felt.” She told the jury that the pain rated a nine out of ten. Zapalac received

pain medication and an IV when she arrived at the hospital. After about ten minutes,

Zapalac was calming down emotionally, “wasn’t hyperventilating as hard,” and

began “feeling groggy.” But the pain medication was only helping with the pain

“very, very, very minimally.”

      At the hospital, blisters formed on Zapalac’s “entire arm,” on her face, and on

her chest. Zapalac testified that the blisters “felt excruciating” and “as soon as one

had formed, they were just popping up one after the -- one after the other.” She

explained that her skin was raw underneath the blisters after medical personnel

removed the blisters and “it hurt so much.”

      Emergency trauma nurse Arika Tilma treated Zapalac. Tilma is certified in

Advanced Burn Life Support and specializes in trauma and burns. Zapalac’s medical

team gave her medication for her pain and Silvadene, a healing ointment. Tilma

testified that they use Silvadene in cases where the burns are deeper burns and more

severe. Medical personnel cleaned her burn wounds with scrub brushes to remove

the grease and blisters, and admitted her to the hospital because of the extent of the

burns. At one point during her treatment, Zapalac watched her skin peel off as a

nurse used a bristled brush and a sandpaper-like sponge to scrub her burns. Zapalac

felt extreme pain from the scrubbing and begged the nurse to stop. The nurse

                                         –5–
administered pain medication and resumed scrubbing. The pain medication did not

work immediately so Zapalac pleaded with the nurse to stop. The nurse left and

returned a few minutes later to finish scrubbing the burns.

      Tilma testified that she treated Zapalac for burns to three-and-a-half to four

percent of her body, including her forearm, shoulder, left side of her chin, and chest.

Tilma noted that while three-and-a-half percent is not a large portion of Zapalac’s

body, Zapalac’s burn percentage “still is significant, I mean, for the type of -- the

mechanism in which it happened.” According to Tilma, Zapalac told her that “she

was in an altercation with her boyfriend and that . . . he had grabbed the pan of hot

grease and threw it on her.” Zapalac reported the same events to responding Dallas

Police Department Officer Tyler Prothro. Tilma told the jury that Zapalac seemed

“withdrawn” but was also in a lot of pain, uncomfortable, “very tearful,” and

emotionally upset while being treated.

      The jury was shown photos of Zapalac’s injuries before and after the

treatment. Those exhibits included photos of skin peeling from her body after the

nurse finished scrubbing, and raw skin on Zapalac’s arm and chest after the nurse

had popped the blisters. Zapalac had what she described as a third-degree burn by

the corner of her mouth. That particular wound took “a good four months” to

completely heal and was still causing her pain sporadically at the time of trial:

      Every time I opened my mouth, it felt like my -- my mouth was cracking
      open, like, tearing open more, and that -- despite that being the smallest


                                         –6–
      injury, that was the one that took the longest to heal and was most as --
      I felt pain there longer than anywhere else. It was the worst.

Zapalac stated that her pain level was at a nine or ten for almost a week after the

incident “and then it very gradually went down over the course of time.” Photos of

the burns taken about ten days after the incident show well-defined burns on

Zapalac’s arm, chest, and face. The burns look raw and pink. The burns on her face

were partially scabbed, partially pealing, and bright pink underneath. Photos of her

arm taken two weeks before trial show visible scarring from the burns.

      The Dallas County grand jury indicted Limberg on one count of aggravated

assault causing serious bodily injury under section 22.02(b)(1) of the penal code.

The indictment charged the aggravated assault as a first-degree felony, alleging a

family relationship between Limberg and Zapalac, and alleging Limberg used a

deadly weapon, hot grease, during the commission of the assault. Limberg pled not

guilty, and the case proceeded to trial. A jury found Limberg guilty of the second-

degree felony of aggravated assault causing bodily injury with a deadly weapon

family violence. The trial court sentenced Limberg to ten years’ confinement and

made affirmative deadly-weapon and family violence findings.

                                    ANALYSIS

      Limberg brings two issues on appeal. We address each in turn.

I.    Submission of Lesser-Included Offense

      In his first issue, Limberg complains that the trial court submitted the lesser-

included offense of second-degree aggravated assault with a deadly weapon. We
                                        –7–
review alleged charge error by considering two questions: (1) whether error existed

in the charge; and (2) whether sufficient harm resulted from the error to compel

reversal. Ngo v. State, 175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005) (internal

citations omitted). Jury charge error requires reversal when the defendant has

properly objected to the charge and we find “some harm” to his rights. Id. When the

defendant fails to object or states that he has no objection to the charge, we will not

reverse for jury-charge error unless the record shows “egregious harm” to the

defendant. Id.

      Limberg was indicted for first-degree aggravated assault. The jury charge

included instructions and a question on that offense as well as instructions and a

question on second-degree aggravated assault. Limberg argues that the jury charge

should not have included second-degree aggravated assault because the indictment

alleged only that he used a deadly weapon, but a conviction for second-degree

aggravated assault can be based on either the use or exhibition of a deadly weapon.

According to Limberg, “[s]econd-degree aggravated assault under Section

22.02(a)(2) is not a lesser-included offense of first-degree aggravated assault under

section 22.02(b)(1) because the second-degree assault has the additional element of

exhibiting a deadly weapon.” We conclude these arguments lack merit and overrule

Limberg’s first issue.

      As a preliminary matter, the arguments Limberg makes on appeal on this issue

were not raised below and, as such, are not preserved for review. At the charge

                                         –8–
conference, Limberg’s counsel objected to inclusion of the lesser-included offense

on the ground that there was no evidence of mere bodily injury. On appeal, Limberg

complains the second-degree offense is not a lesser-included offense because the

second-degree offense can be established by proving he used or exhibited a deadly

weapon, whereas the indictment alleged only use of a deadly weapon. This

complaint does not match the objection made at trial. Because Limberg’s complaint

on appeal does not comport with his trial objection, he has failed to preserve error

on this complaint. TEX. R. APP. P. 33.1(a)(1); Clark v. State, 365 S.W.3d 333, 340

(Tex. Crim. App. 2012); Jasso v. State, 112 S.W.3d 805, 812 (Tex. App.—Houston

[14th Dist.] 2003, pet. ref’d).

      Even if Limberg had preserved error for our review, the record does not reflect

any error occurred. First, Limberg’s contention that second-degree aggravated

assault is not a lesser-included offense of first-degree aggravated assault is contrary

to established law. See Wilson v. State, No. 05-10-01604-CR, 2012 WL 3264396, at

*5 (Tex. App.—Dallas Aug. 13, 2012, pet. ref’d) (not designated for publication)

(“[a]ssault by committing bodily injury is a lesser-included offense of aggravated

assault by inflicting serious bodily injury”) (quoting Hall v. State, 225 S.W.3d 524,

531 (Tex. Crim. App. 2007)). Moreover, under this record, we conclude the trial

court properly charged the jury on the lesser-included offense.

      An aggravated assault is generally a second-degree felony that requires proof

beyond a reasonable doubt of both (a) the commission of an assault by intentionally,

                                         –9–
knowingly, or recklessly causing bodily injury to another, including the person’s

spouse, and (b) one of the following:

      (1) causing serious bodily injury to another, including the person’s
      spouse; or

      (2) using or exhibiting a deadly weapon during the commission of the
      assault.

TEX. PENAL CODE §§ 22.01(a)(1) (assault); 22.02(a) (second-degree aggravated

assault). An aggravated assault is a first-degree felony if the actor uses a deadly

weapon and causes serious bodily injury to a person with whom the actor was in a

“dating relationship” as defined by section 71.0021(b) of the family code, are family

members as defined by section 71.003 of the family code, or are members of the

same household as defined by section 71.005 of the family code. TEX. PENAL CODE

§ 22.02(b)(1).

      Here, the State indicted Limberg for first-degree felony aggravated assault

serious bodily injury with a deadly weapon, family violence under section

22.02(b)(1) of the penal code. The indictment states that Limberg (1) intentionally,

knowingly and recklessly caused serious bodily injury to Zapalac by throwing hot

grease on Zapalac, (2) used a deadly weapon, hot grease, during the commission of

the assault, and (3) “has and has had a dating relationship” with Zapalac and was a

member of Zapalac’s family and household. TEX. PENAL CODE § 22.02(b)(1). Under

that indictment, to convict Limberg of first-degree aggravated assault, the State was

required to prove beyond a reasonable doubt that Limberg (1) assaulted Zapalac, (2)

                                        –10–
used a deadly weapon during the commission of the assault, (3) caused serious

bodily injury to Zapalac, and (4) was in one of the familial relationships set out in

section 22.02(b)(1). See TEX. PENAL CODE § 22.02(b)(1).

         In contrast, to convict Limberg of second-degree aggravated assault, the State

was required to prove only that Limberg assaulted Zapalac and either (1) caused

Zapalac serious bodily injury or (2) used1 a deadly weapon during the commission

of the assault. See TEX. PENAL CODE § 22.02(a).

         At trial, the court charged the jury on first-degree and second-degree

aggravated assault. The second-degree charge sought conviction only for causing

bodily injury and using a deadly weapon. TEX. PENAL CODE §§ 22.01(a)(1),

22.02(a)(1). The State did not seek conviction for second-degree aggravated assault

by causing serious bodily injury without the use of a deadly weapon. TEX. PENAL

CODE §§ 22.01(a)(1), 22.02(a)(2).

         An offense will be a lesser-included offense when it is established by proof of

the same or less than all the facts required to establish the commission of the charged

offense. TEX. CODE CRIM. PROC. art. 37.09(1). To determine whether an offense

qualifies as a lesser-included offense, courts use the cognate-pleadings approach. Ex

parte Watson, 306 S.W.3d 259, 273 (Tex. Crim. App. 2009) (op. on reh’g). An

offense is a lesser-included offense of another offense if the indictment for the



   1
       The indictment did not allege exhibition of a deadly weapon, only use of a deadly weapon.
                                                  –11–
greater-inclusive offense either: (1) alleges all of the elements of the lesser-included

offense, or (2) alleges elements plus facts from which all of the elements of the

lesser-included offense may be deduced. Id. If this analysis supports a determination

that the requested lesser offense is a lesser-included offense, the court will move to

the second step of the test and consider whether a rational jury could find that, if the

defendant is guilty, he is guilty only of the lesser offense. Rousseau v. State, 855

S.W.2d 666, 673 (Tex. Crim. App. 1993).

        Under the charge given here, the only difference between the first degree and

second degree offenses was the degree of injury. To convict on either offense, the

jury was required to find use of a deadly weapon, a dating or familial/household

relationship between Limberg and Zapalac,2 and that Limberg caused either bodily

injury or serious bodily injury. If the jury had found Limberg caused serious bodily

injury, then the jury would have convicted for first degree aggravated assault. But

the jury found that Limberg only caused bodily injury and convicted on the second

degree offense. Bodily injury is encompassed within serious bodily injury. See Ortiz

v. State, 623 S.W.3d 804, 807 (Tex. Crim. App. 2021) (“aggravated assault is a

bodily-injury assault plus aggravating elements of serious bodily injury or use of a

deadly weapon. Tex. Penal Code § 22.02(a). Without the aggravating elements, there

is still a bodily-injury assault.”); see also Stone v. State, No. 05-12-01261-CR, 2014


    2
     The charge included the element of family violence in the second-degree offense instructions even
though that was not required for conviction on the lesser-included offense. Neither Limberg nor the State
complain of this issue on appeal.
                                                 –12–
WL 1018196, at *1 (Tex. App.—Dallas Feb. 20, 2014, no pet.) (mem. op., not

designated for publication) (noting that bodily injury is included within the

definition of serious bodily injury in the penal code). Although the indictment

alleged serious bodily injury, the elements of bodily injury to support the lesser-

included offense were necessarily encompassed within the indictment. Further, the

State alleged use of a deadly weapon in the indictment, which is an element of proof

required in both degrees of felony charged here. Under these facts, we conclude the

indictment alleged all of the elements of the lesser-included offense as charged at

trial. Step one of the analysis is, therefore, met.

      We next consider whether a rational jury could find that, if the defendant is

guilty, he is guilty only of the lesser offense. Rousseau, 855 S.W.2d at 673. The

penal code defines bodily injury as “physical pain, illness, or any impairment of

physical condition.” TEX. PENAL CODE § 1.07(a)(8). It defines serious bodily injury

as “bodily injury that creates a substantial risk of death or that causes death, serious

permanent disfigurement, or protracted loss or impairment of the function of any

bodily member or organ.” Id. § 1.07(a)(46).

      Here, although the burns were severe and painful, the jury could have

concluded that they did not rise to the level of a serious bodily injury because

Zapalac was hospitalized for just one day, and her burns had healed before trial

without severe complications and without “serious permanent disfigurement, or

protracted loss or impairment of the function of any bodily member or organ.” It was

                                          –13–
undisputed, however, that Zapalac suffered physical pain and, thus, bodily injury.

Zapalac testified to the “excruciating” pain she endured from the burns and to the

severe and lingering pain she suffered in the days, weeks, and months after the

incident. Under this record, we conclude second-degree felony aggravated assault

was a lesser-included offense and was properly charged here. As such, no harm

analysis is required. See Ngo, 175 S.W.3d at 743–44. We overrule Limberg’s first

issue.

II.      Deadly Weapon Finding

         In his second issue, Limberg challenges the sufficiency of the evidence to

support the deadly weapon finding. Specifically, Limberg maintains the evidence is

insufficient because the State did not elicit testimony that grease constituted a deadly

weapon in this case. We review the sufficiency of the evidence under the standard

set out in Jackson v. Virginia, 443 U.S. 307, 319 (1979). Matlock v. State, 392

S.W.3d 662, 667 (Tex. Crim. App. 2013). We examine all the evidence in the light

most favorable to the verdict and determine whether any rational trier of fact could

have found the essential elements of the offense beyond a reasonable doubt. Jackson,

443 U.S. at 319; Matlock, 392 S.W.3d at 667.

         To sustain a deadly-weapon finding, the evidence must show that the object

satisfies the definition of “deadly weapon,” that it was used or exhibited during the

offense, and that someone other than the defendant was put in danger. Brister v.

State, 449 S.W.3d 490, 494 (Tex. Crim. App. 2014); Green v. State, 465 S.W.3d

                                         –14–
380, 382 (Tex. App.—Fort Worth 2015, pet. ref’d). The Texas Penal Code defines

“deadly weapon” as “(A) a firearm or anything manifestly designed, made, or

adapted for the purpose of inflicting death or serious bodily injury; or (B) anything

that in the manner of its use or intended use is capable of causing death or serious

bodily injury.” TEX. PENAL CODE § 1.07(a)(17). The “use” element can be satisfied

by “any employment of a deadly weapon, even its simple possession, if such

possession facilitates the associated felony.” Patterson v. State, 769 S.W.2d 938,

941 (Tex. Crim. App. 1989) (citation and internal quotation marks omitted); Hill v.

State, No. 02-16-00306-CR, 2018 WL 2248466, at *2 (Tex. App.—Fort Worth May

17, 2018, pet. ref’d) (mem. op., not designated for publication) (citing Patterson).

      Hot grease is not a deadly weapon per se because it is not an object

“manifestly designed, made, or adapted for the purpose of inflicting death or serious

bodily injury.” TEX. PENAL CODE § 1.07(a)(17)(A); see Cooper v. State, No. 03-19-

00007-CR, 2020 WL 5752920, at *8 (Tex. App.—Austin Sept. 23, 2020, pet. ref’d)

(mem. op., not designated for publication) (knife is not a deadly weapon per se). But

hot grease may become “a deadly weapon if, in the manner of its use or intended

use, it is capable of causing death or serious bodily injury.” See Cooper, 2020 WL

5752920, at *8; TEX. PENAL CODE § 1.07(a)(17)(B). To determine whether hot

grease is a deadly weapon, we may consider (1) any words or threatening actions by

the defendant, including his proximity to the victim, (2) the weapon’s ability to

inflict serious bodily injury or death, including the size, shape, and sharpness of the

                                        –15–
weapon, and (3) the manner in which the defendant used the weapon. Johnson v.

State, 509 S.W.3d 320, 323 (Tex. Crim. App. 2017). These are, however, merely

factors used to guide a court’s sufficiency analysis and are not “inexorable

commands.” Id.

      The State need not establish that the use or intended use of the object actually

caused death or serious bodily injury; only that “the manner” it was either used or

intended to be used was “capable” of causing death or serious bodily injury. Moore

v. State, 520 S.W.3d 906, 908 (Tex. Crim. App. 2017) (quoting Tucker v. State, 274

S.W.3d 688, 691 (Tex. Crim. App. 2008)). Nor is the State required to prove that the

actor actually intended death or serious bodily injury. Moore, 520 S.W.3d at 909;

McCain v. State, 22 S.W.3d 497, 503 (Tex. Crim. App. 2000). Moreover, it “is not

necessary” to admit the object or provide a detailed description of the object “when

there is other evidence showing [the object] was capable of inflicting serious bodily

injury in the manner in which it was used.” Cooper, 2020 WL 5752920, at *8.

Injuries suffered by the victim can by themselves be a sufficient basis for inferring

that a deadly weapon was used. Tucker, 274 S.W.3d at 691–92 (two-inch folding

knife or key were objects “capable” of causing death or serious bodily injury);

Johnson v. State, No. 05-19-00986-CR, 2021 WL 1248271, at *4 (Tex. App.—

Dallas Apr. 5, 2021, no pet.) (mem. op., not designated for publication) (butcher

knife with a seven-inch blade used to hit complainant across the head and inflict



                                        –16–
large gash was, in the manner of its actual use, capable of causing death or serious

bodily injury).

      Here, the jurors heard testimony from which they could reasonably conclude

that the hot grease was capable of causing injury or death. Tilma testified that

Zapalac’s doctors admitted her to the hospital because of “the extent of her burn.”

Tilma further explained that “[g]rease burns are very significant,” in that they

continue to burn and “cook” a patient’s skin even after cleaning. Further, a grease

burn may look “superficial on the outside,” but it can “just continue to get deeper in

depth.” Tilma told the jury that if a grease burn is left untreated, it can “progress to

a third-degree burn,” become infected, or require “extensive skin grafting.” She

confirmed that the types of burns Zapalac suffered “have a very high rate of

infection” and, if Zapalac had not sought treatment, “there is a good possibility that

there could be deeper scars; multiple hospital visits, due to the fact that there was an

infection; multiple OR visits, due to the depth of the burn and needing skin grafting.”

Tilma also stated that she believed Zapalac’s grease burns were “permanently

disfiguring” and would leave scars “probably for a good amount of time.” Tilma

agreed that grease can be used as a deadly weapon. She told the jury that, based on

her training and experience, a grease burn like Zapalac’s is capable of causing death

depending “on the total body surface area” of the burn.

      Although the jury may not have believed that Zapalac’s burns were a serious

injury, that did not preclude the jury from finding that the hot grease was capable, in

                                         –17–
the manner of its use, of causing death or serious bodily injury. The burns were on

her face, arm, and chest, each of which are vital areas that “would seem to carry at

least some potential for resulting in a serious bodily injury . . . or death.” See Tucker,

274 S.W.3d at 692. Indeed, at the time of trial, Zapalac’s scars remained visible on

her arm, and she wore make-up daily to cover the scars on her face. Viewed in the

light most favorable to the verdict, the evidence presented here showed that the hot

grease was, in the manner of its actual use, capable of causing death or serious bodily

injury. The evidence was, therefore, sufficient to support the deadly weapon finding.

We overrule Limberg’s second issue.

                             STATE’S CROSS-POINTS

       The State asserts five cross-points in which the State requests modification of

the judgment to correct clerical errors in the trial court’s judgment. The State

requests we modify the judgment to reflect the following: (1) the correct name of the

offense for which Limberg was convicted, (2) that punishment was determined by

the trial judge, not the jury, (3) that Limberg filed a written election for the trial judge

to assess punishment, (4) the correct name of the attorney for the State, and (5) the

correct degree of the felony for which Limberg was convicted.

       We have the power to modify a judgment to speak the truth when we have the

necessary information to do so. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d

26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d) (en banc). The record supports the requested

                                           –18–
modifications and we, therefore, agree with the State that the judgment needs to be

corrected.

      First, the record shows Limberg was convicted of “Aggravated Assault

Causing Bodily Injury With a Deadly Weapon Family Violence” (i.e., second-

degree aggravated assault) under Section 22.02(a)(2) of the Texas Penal Code. The

judgment, however, states that he was convicted of “Aggravated Assault

Date/Family House SBI With Weapon” (i.e., first degree felony aggravated assault

with a deadly weapon) under section 22.02(b)(1) of the penal code. The judgment

should be modified to reflect the correct offense for which Limberg was convicted

and the correct statute for the offense. Accordingly, we sustain the State’s first cross-

point and modify the trial court’s judgment to replace “Aggravated Assault

Date/Family House SBI With Weapon” as the “Offense for which Defendant

Convicted” with “Aggravated Assault Causing Bodily Injury With a Deadly Weapon

Family Violence.” We further replace “22.02(b)(1) Penal Code” as the “Statute for

Offense” with “22.02(a)(2) Penal Code.”

      Next, the State asks us to modify the judgment to reflect that the trial judge

assessed punished. The record confirms that the trial judge assessed punishment.

The judgment, however, states that the jury assessed punishment. The judgment

should be modified to reflect the truth. We, therefore, modify the trial court’s

judgment to state that the trial judge assessed punishment by replacing “JURY” with

“Trial Court” as to “Punishment Assessed by.”

                                         –19–
      Similarly, the State asks us to reform the judgment to reflect that Limberg

filed a written election for the trial judge to assess punishment. The record confirms

Limberg’s election for the trial judge to assess punishment, but the judgment does

not reflect that election. Instead, the judgment states that the jury assessed

punishment pursuant to Limberg’s election. We, therefore, modify the trial court’s

judgment by removing the “X” selecting the paragraph designating that Limberg

made an election for the jury to assess punishment and adding an “X” selecting the

paragraph that Limberg filed a written election for the trial judge to assess

punishment. We sustain the State’s third cross-point.

      In its fourth cross-point, the State asks the Court to modify the judgment to

reflect the correct name of the attorney who represented the State at trial. The

judgment reflects that Michelle Shugart represented the State during Limberg’s trial.

The record shows, however, that Annelise DeFrank prosecuted the case on behalf of

the State of Texas. We sustain the State’s fourth cross-point, and modify the trial

court’s judgment by replacing Michelle Shugart with Annelise DeFrank as the

attorney who represented the State at trial.

      Finally, the State asks the Court to modify the judgment to reflect the correct

degree of the felony for which Limberg was convicted. The judgment states that the

offense for which Limberg was convicted is a first-degree felony. The record

reflects, however, that Limberg was convicted of aggravated assault causing bodily

injury with a deadly weapon, family, which is a second-degree felony. We sustain

                                        –20–
the State’s fifth cross-point and modify the judgment to change the “Degree of

Offense” from “1st Degree Felony” to “2nd Degree Felony.”

      In reviewing the record, we discovered that the signature line on the judgment

lists the wrong judge. The Honorable Michael R. Snipes presided over this case, but

the typed name under the signature line lists the Honorable Dominique Collins as

the presiding judge. The signature is illegible. During oral argument, Limberg’s

counsel agreed that Judge Snipes presided at trial. Counsel further agreed to

reformation of the judgment to reflect that Judge Snipes presided at trial and signed

the judgment. We, therefore, modify the judgment to replace Judge Dominque

Collins from the signature line with Judge Michael R. Snipes as the presiding judge.

See Asberry, 813 S.W.2d at 529–30 (appellate court may act sua sponte to reform

incorrect judgments).

                                 CONCLUSION

      We overrule Limberg’s appellate issues, sustain the State’s cross-points, and

affirm the trial court’s judgment as modified.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE


191231F.P05



                                       –21–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EMMANUEL LYNN LIMBERG,                       On Appeal from the Criminal District
Appellant                                    Court No. 4, Dallas County, Texas
                                             Trial Court Cause No. F-1875450-K.
No. 05-19-01231-CR          V.               Opinion delivered by Justice Partida-
                                             Kipness. Justices Myers and Garcia
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

          Replace “Aggravated Assault Date/Family House SBI With
           Weapon” with “Aggravated Assault Causing Bodily Injury With
           a Deadly Weapon Family Violence” as the “Offense for which
           Defendant Convicted.”

          Replace “22.02(b)(1) Penal Code” with “22.02(a)(2) Penal
           Code” as the “Statute for Offense”

          Replace “JURY” with “Trial Court” as to “Punishment Assessed
           by.”

          Remove the “X” selecting the paragraph designating that
           Appellant made an election for the jury to assess punishment and
           adding an “X” selecting the paragraph that Appellant filed a
           written election for the trial judge to assess punishment.

          Replace Michelle Shugart with Annelise DeFrank as the attorney
           who represented the State at trial.



                                      –22–
          Change the “Degree of Offense” from “1st Degree Felony” to
           “2nd Degree Felony.”

          Change the name of the presiding judge on the signature line
           from Judge Dominque Collins to Judge Michael R. Snipes.


As REFORMED, the judgment is AFFIRMED.


Judgment entered this 19th day of October 2021.




                                     –23–